Citation Nr: 1548197	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  07-17 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to educational assistance benefits under the provisions of Chapter 32, Title 38, United States Code (Post-Vietnam Era Veteran's Educational Assistance Program).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran completed an honorable career in the U.S. Marine Corps, serving on active duty from April 1983 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned in September 2015.  A transcript is of record. 


FINDING OF FACT

The Veteran did not make qualifying contributions to the Chapter 32 educational assistance program from his military pay during active service. 


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under the Post-Vietnam Era Veteran's Educational Assistance Program have not been met.  38 U.S.C.A. § 3222 (West 2014); 38 C.F.R. § 21.5052 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2015).

Because the outcome of this appeal turns solely on the application of law rather to facts that are not in dispute, and because no further notice or development could possibly result in a favorable determination, VA's duties to notify and assist are moot.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 C.F.R. § 21.1032(d) (providing, in pertinent part, that VA will refrain from or discontinue providing assistance when the claimant is ineligible for the benefit sought because of lack of qualifying service, or other lack of legal eligibility, or when the application requests a benefit to which the claimant is not entitled as a matter of law).  

The Veteran testified at a hearing before the undersigned in September 2015.  Because this appeal must be denied as a matter of law based on facts that are not in dispute, there was no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2015).  See Bryant v. Shinseki, 23 Vet. App. 488, 496-98 (2010); see also Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005).


II. Analysis

The Veteran claims entitlement to education assistance benefits under the Post-Vietnam Era Veterans' Educational Assistance Program (VEAP).  For the following reasons, the Board finds that entitlement to education assistance under VEAP is not established.  

Chapter 32 of Title 38, U.S. Code, otherwise known as VEAP, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201-3243 (West 2014).  To be eligible for educational benefits under Chapter 32 (VEAP), an individual must 

have entered active service between January 1, 1977, and June 30, 1985, enroll in the program for at least 12 consecutive months, and agree to a monthly deduction from his or her military pay.  38 U.S.C. §§ 3221(a), 3222(a); 38 C.F.R. §§ 21.5040(a), 20.5052(a) (2015); Mays v. Shinseki, 25 Vet. App. 256, 262-63 (2012).  An application must be submitted in time to permit the Service Department to make the required deduction from the individual's military pay for at least 1 month before the applicant's discharge or release from active duty.  38 C.F.R. § 21.5050(c) (2015).  An individual may not make contributions to the fund after the date of his or her discharge.  38 C.F.R. § 21.5052(e); Mays, 25 Vet. App. at 263. 

Here, although the Veteran had qualifying service, having entered active service in April 1983, he did not contribute to an educational assistance program fund under Chapter 32 (a "VEAP Account") during active service.  See 38 U.S.C.A. § 3222.  The record shows that he received a refund of VEAP contributions in the amount of $900.00 in April 1985, and did not have any funds in the VEAP Account upon retirement from active service.  His June 2005 contribution of $2,700.00 to the fund was made after his May 2005 retirement from active service, and thus is not a qualifying contribution.  See 38 C.F.R. § 21.5052(e); Mays, 25 Vet. App. at 263.  

The Board notes that the Veteran applied for a refund of his VEAP contribution in June 2005 and August 2009 (VA Form 22-5281).  There is no dispute as to whether this contribution amount was restored to him.  He has received educational assistance under the post-9/11 GI Bill, 38 U.S.C. Chapter 33, since September 2009, when he established entitlement to100 percent of the benefits payable under that program. 

The Board empathizes with the Veteran's account of not receiving timely and accurate information regarding the VEAP contribution requirements, as stated in his September 2006 notice of disagreement (NOD) and September 2015 hearing testimony.  Nevertheless, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Because this appeal must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to educational assistance benefits under the provisions of Chapter 32, Title 38, United States Code (Post-Vietnam Era Veteran's Educational Assistance Program) is denied. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


